ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Engility Corporation                       )         ASBCA No. 59751
                                           )
Under Contract No. N00421-04-D-0071 et al. )

APPEARANCE FOR THE APPELLANT:                        Mark J. Stechschulte, Esq.
                                                      Vice President/Assistant General Counsel

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Samuel W. Morris, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 9 April 2015


                                                'MARK N. STEMPLE
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 597 51, Appeal of Engility
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals